Citation Nr: 1629503	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for Dependents Educational Assistance (DEA) Chapter 35 benefits.

(The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an increased rating in excess of 10 percent for service-connected benign growths of the skin are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1972.  The appellant is the Veteran's daughter.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issues of service connection for an acquired psychiatric disability, to include PTSD, and an increased rating in excess of 10 percent for benign growths of the skin are the subject of a separate Board decision.  Because the Veteran's request for a videoconference Board hearing for those appeals has not been satisfied, a remand is necessary.

Because the outcome of the issues of service connection for a psychiatric disability, to include PTSD, and an increased rating in excess of 10 percent for benign growths of the skin may render the appellant eligible for Chapter 35 benefits, the current matter is intertwined with the issues being remanded; therefore, a remand of the Chapter 35 education appeal is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); see also January 2015 VA Form 21-0958 (alleging entitlement to DEA benefits based on service connection for the pending psychiatric disability).

Accordingly, the case is REMANDED for the following action:

After the intertwined issues of service connection for an acquired psychiatric disability, to include PTSD, and an increased rating in excess of 10 percent for benign growths of the skin have been adjudicated, provide the appellant and the representative with a supplemental statement of the case on the issue of eligibility for DEA Chapter 35 benefits.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

